Case 9:19-cr-80030-WPD Document 457 Entered on FLSD Docket 09/02/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA


  UNITED STATES OF AMERICA,                        CASE NO. 19-80030-CR-DIMITROULEAS

         Plaintiff,

  vs.

  PHILLIP BRAUN,
  et al.,

        Defendants.
  _______________________________________/

                                                ORDER

         THIS CAUSE is before the Court on Defendant Phillip Braun’s Unopposed Motion for

  Extension of Time [DE-456], and the Court having considered the motion and being otherwise

  fully advised in the premises, it is hereby

         ORDERED AND ADJUDGED that the Motion for Extension of Time [DE-456] is

  Granted.

         DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida, this

  1st day of September, 2021.




  Copies furnished to:

  Counsel of Record
Case 9:19-cr-80030-WPD Document 457 Entered on FLSD Docket 09/02/2021 Page 2 of 2
